           Case 3:20-cv-00370-VC Document 63 Filed 05/20/20 Page 1 of 2




                                UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA


  ENVIRONMENTAL RESEARCH                              Case No. 20-cv-00370-VC
  CENTER, INC., et al.,
                  Plaintiffs,                         ORDER REMANDING CASE,
                                                      AWARDING COSTS AND FEES
           v.
                                                      Re: Dkt. Nos. 19, 53, 61
  HOTZE HEALTH WELLNESS CENTER
  INTERNATIONAL ONE, L.L.C., et al.,
                  Defendants.


       This case is remanded to Alameda County Superior Court for the reasons stated at the

hearing and in the first remand order. See Environmental Research Center v. Hotze Health &

Wellness Center, Case No. 3:18-cv-05538-VC, Dkt. No. 36. The second removal was without

objective basis, particularly in light of the fact that it was based almost entirely on the same

grounds as were rejected the first time around. Accordingly, the plaintiff is awarded $42,164.30

fees and $96.95 costs incurred in its district-court response to the second removal. See 28 U.S.C.

§ 1447(c); Dkt. Nos. 61, 61-1. The Court finds these fees and expenses incurred by the firm hired
to litigate the case in federal court to be reasonable. But billing for additional work beyond

that—from in-house counsel and counsel litigating the state court matter—is duplicative and

unreasonable.

       The Court also issued an order to show cause why defense counsel and his clients should

not be sanctioned under Rule 11 for removing the case in bad faith for the purpose of delaying

the litigation in state court. This is a close question. On the one hand, viewing the totality of

frivolous filings by the defendants and their counsel (that is, including their filings on appeal),
           Case 3:20-cv-00370-VC Document 63 Filed 05/20/20 Page 2 of 2




there is a strong argument that they are acting in bad faith. (There is also, by the way, a serious

concern that defense counsel is wasting a tremendous amount of his client’s money with these

frivolous filings.) On the other hand, after the hearing on the order to show cause, the Court

cannot, at this stage, discount the possibility that the second removal (not to mention the other

frivolous filings) are a product of bad judgment and overzealousness rather than bad faith.

Accordingly, the order to show cause is lifted. Counsel, however, is ordered to provide a copy of

this ruling to each of his clients, and must file a declaration within seven days of this order

proving that he has done so.

       IT IS SO ORDERED.


Dated: May 20, 2020
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge




                                                  2
